       Case 1:20-cv-02395-PGG-BCM Document 15 Filed 02/24/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ANDRIY SHCHEGELSKIY,

                         Plaintiff,

                  -against-                                          ORDER

    UNITED STATES OF AMERICA, and                           20 Civ. 2395 (PGG) (BCM)
    IGRIA CONSULTING,

                Defendants.
PAUL G. GARDEPHE, U.S.D.J.:

               On March 18, 2020, Plaintiff Andriy Shchegelskiy filed a Complaint under the

Federal Tort Claims Act against the United States and Igria Consulting (collectively, the

“Defendants”) related to an automobile accident. (See generally Cmplt. (Dkt. No. 1)) The filing

was defective, and Plaintiff refiled the Complaint on March 20, 2020. 1 (See Refiled Cmplt.

(Dkt. No. 3)) That same day, this Court referred this case to Magistrate Judge Barbara C. Moses

for general pretrial supervision. (Dkt. No. 2)

               On October 28, 2020, Judge Moses issued a Report and Recommendation

(“R&R”), recommending that the Complaint be dismissed without prejudice pursuant to Rule

4(m) of the Federal Rules of Civil Procedure, for failure to serve. (See R&R (Dkt. No. 13)) In a

November 10, 2020 letter, Plaintiff concedes that service of process was not effectuated in

accordance with Rule 4(m), blaming a clerical error. 2 (Pltf. Nov. 10, 2020 Ltr. (Dkt. No. 14) at

1) Plaintiff states that service has now been made, however, and asks the Court to deem service

complete. (Id.)



1
  Plaintiff alleges that a car owned by both the Federal Bureau of Investigation (“FBI”) and Igria
Consulting, driven by an FBI employee, collided with his car, causing him injuries. (Refiled
Cmplt. (Dkt. No. 3) ¶¶ 3-4, 7, 10)
2
  All references to page numbers in this Order are as reflected in this District’s Electronic Case
Files (“ECF”) system.
      Case 1:20-cv-02395-PGG-BCM Document 15 Filed 02/24/21 Page 2 of 5




               In reviewing a Magistrate Judge’s report and recommendation, a district court

“may accept, reject, or modify, in whole or in part, the findings or recommendations made by the

magistrate judge.” 28 U.S.C. § 636(b)(1)(C). Where a timely objection has been made to the

magistrate judge’s recommendations, the district court judge “shall make

a de novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.” Id. For purposes of this order, the Court

construes Plaintiff’s November 10, 2020 letter (Dkt. No. 14) as a timely objection and reviews

Judge Moses’s R&R de novo.

               For the reasons stated below, Judge Moses’s R&R will be adopted in its entirety,

and this action will be dismissed without prejudice.

                                        BACKGROUND

               In a July 7, 2020 order – issued more than 90 days after Plaintiff had re-filed the

Complaint – Judge Moses ordered Plaintiff to show cause by “July 24, 2020, why his complaint

should not be dismissed pursuant to Rule 4(m) for failing to serve defendants[.]” (Dkt. No. 6

(emphasis in original))

               On July 22, 2020, Plaintiff’s counsel requested an extension of time to serve

Defendants, citing the “exigent circumstances following the COVID-19 pandemic outbreak in

the State of New York,” and stating that his law “firm ha[d] resumed its standard operation” as

of July 2020. (Pltf. July 22, 2020 Ltr. (Dkt. No. 7) at 1) That same day, Judge Moses granted

Plaintiff’s request, and directed that Plaintiff “effect service of the Summons and Complaint in

this matter on defendants no later than August 5, 2020, and promptly file proof of service on

ECF.” (Dkt. No. 9 (emphasis in original))




                                                 2
      Case 1:20-cv-02395-PGG-BCM Document 15 Filed 02/24/21 Page 3 of 5




               On August 4, 2020 Plaintiff filed both an Affidavit of Process Server and an

Affidavit of Non-Service. (See Dkt. No. 12) In the former, a process server attests to serving the

“United States of America, by serving U.S. Department of Justice by delivering a conformed

copy of the Summons in a Civil Action; Civil Cover Sheet; Complaint; by Certified Mailing to

United States of America, by serving U.S. Department of Justice at 950 Pennsylvania Ave., NW,

Washington, DC[.]” (Id. at 1 (emphasis omitted)) In the latter, a process server attests that he

was not able to serve Ingria Consulting due to a non-existent address. (Id. at 2)

                                           DISCUSSION

               Rule 4 of the Federal Rules of Civil Procedure addresses how to serve the United

States as well as time limits for service. See, e.g., Fed. R. Civ. P. 4(i), (m). As to service on the

United States, Rule 4(i) provides as follows:

       (1) . . . To serve the United States, a party must:

           (A)(i) deliver a copy of the summons and of the complaint to the United States
           attorney for the district where the action is brought – or to an assistant United
           States attorney or clerical employee whom the United States attorney
           designates in a writing filed with the court clerk – or

               (ii) send a copy of each by registered or certified mail to the civil-process
               clerk at the United States attorney’s office;

           (B) send a copy of each by registered or certified mail to the Attorney General
           of the United States at Washington, D.C.; and

           (C) if the action challenges an order of a nonparty agency or officer of the
           United States, send a copy of each by registered or certified mail to the agency
           or officer.

Fed. R. Civ. P. 4(i)(1)(A)-(C).

               Rule 4(m) provides that where

       a defendant is not served within 90 days after the complaint is filed, the court – on
       motion or on its own after notice to the plaintiff – must dismiss the action without
       prejudice against that defendant or order that service be made within a specified

                                                  3
      Case 1:20-cv-02395-PGG-BCM Document 15 Filed 02/24/21 Page 4 of 5




       time. But if the plaintiff shows good cause for the failure, the court must extend
       the time for service for an appropriate period. . . .

Fed. R. Civ. P. 4(m).

               When Judge Moses issued her R&R on October 28, 2020, Igria Consulting had

not been served, and proper service on the United States had not been made, because Plaintiff

had not served the U.S. Attorney’s Office for the Southern District of New York. (See Dkt. No.

12; R&R (Dkt. No. 13) at 2) Service was not made even though Judge Moses granted an

extension of the deadline to serve, and even though seven months passed between the filing of

the Complaint and Judge Moses’s October 28, 2020 R&R.

               Rule 4(m) provides that “[i]f a defendant is not served within 90 days after the

complaint is filed,” a court “must dismiss the action without prejudice or order that service be

made within a specified time. But if the plaintiff shows good cause for the failure, the court must

extend the time for service for an appropriate period.” Fed. R. Civ. P. 4(m).

               In determining good cause, “[t]he court looks to whether the plaintiff was diligent

in making reasonable efforts to effect service, including but not limited to whether plaintiff

moved under [Rule] 6(b) for an extension of time in which to serve the defendant.” Dickerson v.

Chertoff, No. 06 Civ. 7615 (RLC), 2008 WL 5329312, at *1 (S.D.N.Y. Dec. 17, 2008), aff’d sub

nom. Dickerson v. Napolitano, 604 F.3d 732 (2d Cir. 2010) (citation and quotation marks

omitted). “The plaintiff bears the burden of proof in showing that it had good cause in not timely

serving the defendant.” Id. (citation omitted). “Good cause, or ‘excusable neglect,’ is evidenced

only in exceptional circumstances, where the insufficiency of service results from circumstances

beyond the plaintiff’s control. An attorney’s ignorance of the rules, inadvertence, neglect, or

mistake do not constitute good cause.” Feingold v. Hankin, 269 F. Supp. 2d 268, 276 (S.D.N.Y.

2003) (citations omitted). Here, Plaintiff has not shown “good cause” for failing to timely serve

                                                 4
      Case 1:20-cv-02395-PGG-BCM Document 15 Filed 02/24/21 Page 5 of 5




Defendants. Accordingly, this action will be dismissed without prejudice. Id.; see also Fed. R.

Civ. P. 4(m).

                                         CONCLUSION

                For the reasons stated above, the R&R is adopted in its entirety, and the

Complaint is dismissed without prejudice. The Clerk of Court is directed to close this case.

Dated: New York, New York
       February 24, 2021




                                                 5
